                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANN LEMBERG,                                        Case No.17-cv-05241-JSC
                                                         Plaintiff,
                                   8
                                                                                             ORDER RE: DEFENDANT’S MOTION
                                                  v.                                         TO COMPEL
                                   9

                                  10     JPMORGAN CHASE BANK, N.A.,                          Re: Dkt. No. 114
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendant’s motion to compel Plaintiff to complete a release for medical records held by

                                  14   The Hand Center of San Francisco relating to any treatment Plaintiff may have received from Dr.

                                  15   Patrick Lang is now pending before the Court. (Dkt. No. 114.)        Having considered the parties’

                                  16   submissions the Court concludes that oral argument is unnecessary, see Civ. L.R. 7-1(b),

                                  17   VACATES the March 7, 2019 hearing, and GRANTS Defendant’s motion to compel.

                                  18          Although Plaintiff executed a release for the at-issue records when present in Court on

                                  19   January 17, 2019, Plaintiff has since informed Defendant that she is withdrawing her release.

                                  20   Plaintiff appears to now contend that she consulted with Dr. Lang as a potential expert such that

                                  21   any communications would be privileged. (Dtk. No. 120.) However, Plaintiff’s statement that she

                                  22   consulted Dr. Lang as a potential expert is contradicted by the January 8, 2019 letter she wrote to

                                  23   Dr. Lang which is attached to Defendant’s motion. (Dkt. No. 115-1.) In that letter, Plaintiff states

                                  24   that she “saw [Dr. Lang] for a consultation many months ago and clearly explained I suffered a

                                  25   debilitating injury from a crush accident at Chase Bank… [and that she] was seen emergently and

                                  26   afterwards.” (Id. at 2.) Plaintiff’s opposition brief does not address this letter and instead insists

                                  27   that Dr. Lang did not take measurements and did not chart or evaluate her hand in any formal way

                                  28   as any other professional hand surgeon would have. (Dkt. No. 120.) Plaintiff concludes that she
                                   1   should not have to disclose “privileged information” from Dr. Lang. (Id. at ¶ 4.)

                                   2          Plaintiff, however, has failed to establish that her records with Dr. Lang are privileged.

                                   3   First, Plaintiff’s letter suggests that she saw Dr. Lang as a treating physician and not as an expert.

                                   4   In personal injury cases such as this, a plaintiff is required to disclose relevant medical records

                                   5   under Federal Rule of Civil Procedure 26(a). Second, Plaintiff’s treatment records with Dr. Lang

                                   6   would only be subject to a claim of privilege if she “retained or specially employed” him under

                                   7   Federal Rule of Civil Procedure 26(b)(4). Plaintiff, however, has not disclosed Dr. Lang as either

                                   8   a retained or specially employed expert. As such, Plaintiff has failed to demonstrate that her

                                   9   records with Dr. Lang are subject to a claim of privilege.

                                  10          Accordingly, Defendant’s motion to compel is GRANTED. (Dkt. No. 114.) On or before

                                  11   March 7, 2019, Plaintiff shall provide Defendant with a medical records release akin to that she

                                  12   previously executed on January 17, 2019.
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15   Dated: February 21, 2019

                                  16

                                  17
                                                                                                     JACQUELINE SCOTT CORLEY
                                  18                                                                 United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
